DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8 & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al, US Patent Pub. 20160295315 A1.
Re Claim 1, Kuwahara et al discloses an earphone body comprising: an internal chamber (fig. 1: headphone chamber, wherein headphone includes a transducer; abstract); a transducer housed in the internal chamber, the transducer including a front surface facing in a direction of insertion of the earphone body in use and a rear surface (fig. 1: headphone chamber, wherein headphone includes a transducer; abstract); a first tuned vent (fig. 1: 121, 150; para 0056: vents 121 and 150 used to communicate between the outside space and the internal chamber, wherein vent 121 is bigger than vent 150 therefore implying different frequencies with one of the frequencies of the vent greater than the other due to size differences of the vents); and a second tuned vent, wherein the internal chamber provides a proximal acoustic volume adjacent the front surface of the transducer (fig. 1: 121, 150; para 0056: vents 121 and 150 used to communicate between the outside space and the internal chamber, wherein vent 121 is bigger than vent 150 therefore implying different frequencies with one of the frequencies of the vent greater than the other due to size differences of the vents), wherein the internal chamber provides a distal acoustic volume adjacent the rear surface of the transducer (fig. 1: 121, 150; para 0056: vents 121 and 150 used to communicate between the outside space and the internal chamber, wherein vent 121 is bigger than vent 150 therefore implying different frequencies with one of the frequencies of the vent greater than the other due to size differences of the vents), wherein the first tuned vent and the second tuned vent each extend between the distal acoustic volume of the internal chamber and an ambient environment and are adapted to provide fluid communication between the distal acoustic volume and the ambient environment (fig. 1: 121, 150; para 0056: vents 121 and 150 used to communicate between the outside space and the internal chamber, wherein vent 121 is bigger than vent 150 therefore implying different frequencies with one of the frequencies of the vent greater than the other due to size differences of the vents), and wherein the first tuned vent is tuned to a first frequency or range of frequencies and the second tuned vent is tuned to a second frequency or range of frequencies (fig. 1: 121, 150; para 0056: vents 121 and 150 used to communicate between the outside space and the internal chamber, wherein vent 121 is bigger than vent 150 therefore implying different frequencies with one of the frequencies of the vent greater than the other due to size differences of the vents), the first frequency or range of frequencies being lower than the second frequency or range of frequencies (fig. 1: 121, 150; para 0056: vents 121 and 150 used to communicate between the outside space and the internal chamber, wherein vent 121 is bigger than vent 150 therefore implying different frequencies with one of the frequencies of the vent greater than the other due to size differences of the vents).
Re Claim 2, Kuwahara et al discloses an earphone body as claimed in claim 1, wherein the first tuned vent has a lower cross-sectional area to length ratio than the second tuned vent (fig. 1: cross sectional area to length ratio of vent 150 is low since the cross-sectional area of 150 is smaller than vent 121).
Re Claim 3, Kuwahara et al discloses an earphone body as claimed in claim 1, wherein the first tuned vent has at least one dimension which is different to a dimension of the second tuned vent, where the dimension is selected from width in a direction perpendicular to the length (fig. 1: width of vent 150 is smaller than width of vent 121; wherein width is selected from the Markush claim language).
Re Claim 4, Kuwahara et al discloses an earphone body as claimed in claim 3, wherein the first tuned vent and/or the second tuned vent is circular in cross-section in a direction perpendicular to the length of the tuned vent (fig. 1: vents 150 and 121 are circular/tubular).
Re Claim 5, Kuwahara et al discloses an earphone body as claimed in claim 1, wherein the first tuned vent and/or the second tuned vent has a tubular shape (fig. 1: vents 150 and 121 are circular/tubular).
Re Claim 7, Kuwahara et al discloses an earphone body as claimed in claim 1, wherein the first tuned vent and/or the second tuned vent is positioned to opposed the rear surface of the transducer (fig. 1: vent 150 is on the opposite side to vent 121; wherein at least one of the vents is on the rear side of the chamber).
Re Claim 8, Kuwahara et al discloses an earphone body as claimed in claim 1, wherein the first tuned vent and/or the second tuned vent is located in a rear section of the earphone body (fig. 1: vent 150 is on the opposite side to vent 121; wherein at least one of the vents is on the rear side of the chamber).
Claim 11 has been analyzed and rejected according to claim 1.
Re Claim 12, Kuwahara et al discloses a method of adjusting sound pressure levels output from an earphone to a user's ear using the earphone body of claim 1, the method comprising: sending an electrical signal to the transducer to produce sound waves in the proximal and distal acoustic volumes in the internal chamber of the earphone body (fig. 1; abstract: headphone typically receives electrical signal in the chamber and transforms to an acoustic signal to be output to a user’s ear); outputting the sound waves to be received by a user's ear (fig. 1; abstract: headphone typically receives electrical signal in the chamber and transforms to an acoustic signal to be output to a user’s ear); and transmitting sound waves from the distal acoustic volume to the ambient environment through the first tuned vent and the second tuned vent (fig. 1: vents 150 and 121 enables communication between the ambient space and the chamber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al, US Patent Pub. 20160295315 A1.
Re Claim 6, Kuwahara et al discloses an earphone body as claimed in claim 5, but fails to explicitly disclose wherein the first tuned vent and/or the second tuned vent has a tubular shape with at least one bent section along the length of the vent. It would have been obvious to bend one or both of the vents 150 and 121 for the purpose of being able to enable the vents to properly fit within the earphone housing as a whole.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al, US Patent Pub. 20160295315 A1 as applied to claim 1 above, in view of Silvestri et al, US Patent Pub. 20170223443 A1.
Re Claim 9, Kuwahara et al discloses an earphone body as claimed in claim 1, but fails to disclose wherein the first tuned vent and/or the second tuned vent is provided with at least one acoustic resistance means. However, Silvestri et al discloses a device that teaches the concept of an earphone that includes a woven mesh as an acoustic resistance (Silvestri et al, claim 5). It would have been obvious to modify the Kuwahara et al device to include a woven mesh as taught in Silvestri, within the earphone of Kuwahara et al for the purpose of being able to filter noise within the earphone. 
Claim 10 has been analyzed and rejected according to claim 9.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651               				5/21/2022